           Case 1:21-mc-00016-JEB Document 1 Filed 02/24/21 Page 1 of 6




                     UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLUMBIA

                                                    Case: 1:21−mc−00016
                                                    Assigned To : Boasberg, James E.
                                                    Assign. Date : 2/24/2021
                                                    Description: Misc.
 IN RE APPLICATION OF LOS
 ANGELES TIMES                                   Misc. Action No.
 COMMUNICATIONS LLC TO
 UNSEAL COURT RECORDS




  APPLICATION OF LOS ANGELES TIMES COMMUNICATIONS LLC
                TO UNSEAL COURT RECORDS

      1.      Los Angeles Times Communications LLC (the “Los Angeles Times”

or “Applicant”) respectfully moves the Court pursuant to Local Criminal Rule 57.6

for an order unsealing court records pertaining to a search warrant obtained

pursuant to Federal Rule of Criminal Procedure 41 and served on United States

Senator Richard Burr in May 2020 in connection with a now-completed federal

law enforcement investigation into stock sales he made following non-public

congressional briefings about the novel coronavirus.

      2.      Specifically, Applicant seeks an order unsealing the search warrant

application, any supporting affidavits, the search warrant itself, the return, the

docket sheet, and any other judicial records connected to the search warrant served

on Senator Burr at his residence in the Washington, D.C. area on or about May 13,



                                           1
           Case 1:21-mc-00016-JEB Document 1 Filed 02/24/21 Page 2 of 6




2020 (the “Search Warrant Materials”), as was reported by Applicant and other

news organizations. See Del Quentin Wilber and Jennifer Haberkorn, FBI Serves

Warrant on Senator in Investigation of Stock Sales Linked to Coronavirus, L.A.

Times (May 13, 2020), http://lat.ms/2N0cTNh; see also, e.g., Katie Benner and

Nicholas Fandos, Richard Burr Steps Back from Senate Panel as Phone is Seized

in Stock Sales Inquiry, N.Y. Times (May 14, 2020), https://perma.cc/QVS8-9CU6;

David Shortell, Evan Perez, and Paul LeBlanc, FBI Seizes GOP Senator’s Phone

in Investigation of Stock Trades after Coronavirus Briefings, CNN (May 14,

2020), https://perma.cc/86U7-7FYW.

      3.      For the reasons set forth herein and in the accompanying

Memorandum of Points and Authorities in Support of this Application, the Los

Angeles Times respectfully requests that the Court enter an order unsealing the

Search Warrant Materials.

                        INTEREST OF THE APPLICANT

      4.      Applicant publishes The Los Angeles Times, one of the largest daily

newspapers in the United States. Through its daily publication and information

website, www.latimes.com, the Los Angeles Times publishes news to audiences

throughout California and across the nation.

      5.      Applicant, like all members of the public and the press, has a strong

interest in access to judicial records related to the issuance of a search warrant



                                           2
           Case 1:21-mc-00016-JEB Document 1 Filed 02/24/21 Page 3 of 6




sought in connection with a federal law enforcement investigation into allegations

of potential wrongdoing on the part of a sitting United States Senator—a matter of

the utmost seriousness and highest public concern. See Benner and Fandos, supra

(“Given the sensitivity surrounding the decision to obtain a search warrant on a

sitting senator, the move was approved at the highest levels of the department, a

senior Justice Department official said, meaning that Attorney General William P.

Barr signed off on it.”).

               FACTUAL AND PROCEDURAL BACKGROUND

      6.      Senator Richard Burr is serving in his third term as the senior United

States Senator for North Carolina. See Senator Burr, Richard Burr, U.S. Senator

for North Carolina (last visited Feb. 15, 2021), https://perma.cc/9YUK-YQM8.

Senator Burr served as Chairman of the Senate Intelligence Committee from

January 2015 to May 2020. See Jonah Engel Bromwich, Who Are the Members of

the Senate Intelligence Committee?, N.Y. Times (June 8, 2017),

https://perma.cc/Q8T7-JV99; Christina Wilkie and Dan Mangan, Sen. Richard

Burr Steps Down as Senate Intel Chair During Probe of Coronavirus Stock Sale,

CNBC (May 14, 2020), https://perma.cc/WW25-LZM7. Senator Burr currently

serves as Ranking Member of the Senate Committee on Health, Education, Labor

and Pensions (“HELP Committee”). See Senator Burr, supra.




                                          3
           Case 1:21-mc-00016-JEB Document 1 Filed 02/24/21 Page 4 of 6




      7.      Senators received a closed-door briefing on the coronavirus on or

about January 24, 2020. See Mary Clare Jalonick and Brian Slodysko, Senators

Deny Trading on Virus Info as Scrutiny Mounts, AP News (Mar. 20, 2020),

http://bit.ly/3ueBiPJ. Separately, members of the HELP Committee, of which

Senator Burr is a member, received a non-public briefing about the coronavirus on

or about February 12, 2020. Id.

      8.      On or about February 13, 2020, Senator Burr and his wife sold 33

stocks collectively worth between $628,000 and $1.72 million, including as much

as $150,000 worth of stock in two hotel chains, Wyndham Hotels and Resorts and

Extended Stay America, and as much as $65,000 worth of stock in Park Hotels &

Resorts. See Eric Lipton and Nicholas Fandos, Senator Richard Burr Sold a

Fortune in Stocks as G.O.P. Played Down Coronavirus Threat, N.Y. Times (Mar.

19, 2020), https://perma.cc/K4S7-5XPK.

      9.      Due to concerns about the economic effects of the coronavirus

pandemic, the U.S. stock market began to decline significantly on or about

February 24, 2020. See James F. Peltz, Stocks Tumble as Coronavirus Spreads,

Sparking Worry of Global Economic Shutdown, L.A. Times (Feb. 24, 2020),

http://lat.ms/3krp2XO.

      10.     Senator Burr’s February 2020 stock transactions, documented in

mandatory filings to the Senate, “attracted heavy scrutiny as the coronavirus



                                          4
        Case 1:21-mc-00016-JEB Document 1 Filed 02/24/21 Page 5 of 6




pandemic continue[d] to disrupt everyday life, wiping out jobs and personal

wealth.” Jalonick and Slodysko, supra.

      11.   In March 2020, the Department of Justice launched an investigation

into stock trades made by Senator Burr and other senators around the time the

coronavirus was taking hold in the United States. See David Shortell, Evan Perez,

Jeremy Herb, and Kara Scannell, Justice Department Reviews Stock Trades by

Lawmakers after Coronavirus Briefings, CNN (Mar. 30, 2020),

https://perma.cc/XA7C-LZKV.

      12.   The FBI served a search warrant on Senator Burr at his Washington,

D.C. area home on or about May 13, 2020, and took custody of the senator’s cell

phone that same day. See, e.g., Wilber and Haberkorn, supra.

      13.   On or about May 14, 2020, Senator Burr stepped down as Chairman

of the Senate Intelligence Committee. Jennifer Haberkorn, Sarah D. Wire, and Del

Quentin Wilber, Sen. Burr Steps Aside as Intelligence Committee Chair After FBI

Warrant in Stock Inquiry, L.A. Times (May 14, 2020), http://lat.ms/3k2U6wP.

      14.   The Justice Department closed its investigation into Senator Burr’s

stock trades on or about January 19, 2021. See Vanessa Romo, DOJ Drops Insider

Trading Investigation Into Sen. Richard Burr, NPR (Jan. 19, 2021),

https://perma.cc/EU3S-RFYH.




                                         5
          Case 1:21-mc-00016-JEB Document 1 Filed 02/24/21 Page 6 of 6




       15.    Applicant is informed and believes that the Search Warrant Materials,

including the case number associated with those materials, are currently sealed in

their entirety.

                             REQUEST FOR RELIEF

       16.    Applicant seeks an order unsealing the Search Warrant Materials.

       17.    Applicant seeks any further relief that the Court deems just and

proper.



Dated: February 24, 2021               Respectfully submitted,

                                       /s/ Katie Townsend
                                       Katie Townsend
                                       ktownsend@rcfp.org
                                       D.C. Bar No. 1026115
                                       Jennifer A. Nelson
                                       jnelson@rcfp.org
                                       D.C. Bar No. 1011387
                                       REPORTERS COMMITTEE FOR
                                           FREEDOM OF THE PRESS
                                       1156 15th St. NW, Suite 1020
                                       Washington, D.C. 20005
                                       Phone: 202.795.9300
                                       Facsimile: 202.795.9310

                                       Counsel for Applicant Los Angeles Times
                                       Communications LLC




                                          6
